DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification amendments were received on 02 June 2022. These specification amendments are accepted and entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,118,384 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the overlap in scope between the patented claims and the claims in this application render obvious the claims in this application.
Claim Objections
Claim 18 is objected to because of the following informalities: In line 6, the recitation “door body” should be “hinge assembly”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 10-11, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,303,059 B2 (Darney).
With respect to claim 1: Darney discloses a hinge assembly, which is used to connect a refrigerator body and a door body (Col. 6 lines 10-11 disclose the appliance as a fridge, freezer, or other domestic appliance with a door), the door body comprises a front wall arranged away from the refrigerator body (front of plate 216 in Figs. 5a-5d), the hinge assembly comprising: a second guide groove (short slot 420) and a second hinge shaft (pin 418) located in the second guide groove, the second guide groove comprises an end C (where pin 418 is located in Fig. 5a) and an end D (where pin 418 is located in Fig. 5c) which are opposite arranged, when the door body is opened from a closed state (Fig. 5a) to a first angle (Fig. 5c), the second hinge shaft moves to the end D (location of pin 418 in Fig. 5c), and when the second guide groove is located at the door body (Col. 6 line 63 to Col. 7 line 4 disclose hinge member 406, which includes slot 420, attached to door 210), the end C is further front the front wall compared to the end D (in Fig. 5a, where pin 418 is located in slot 420 is further from the front of plate 216 compared to the opposite end of slot 420).
With respect to claim 3: See Darney Fig. 5a.
With respect to claim 4: See the annotated image below, from Darney Fig. 5a.

    PNG
    media_image1.png
    498
    692
    media_image1.png
    Greyscale

With respect to claim 10: Darney discloses a first guide groove (slot 412) and a first hinge shaft (pin 416) as claimed. 
With respect to claim 11: Darney Col. 6 line 63 to Col. 7 line 23 discloses “wherein the first hinge shaft is located at one of the refrigerator body and the door body, the first guide groove is located at the other of the refrigerator body and the door body, the second hinge shaft is located at one of the refrigerator body and the door body, the second guide groove is located at the other of the refrigerator body and the door body” as claimed. 
With respect to claim 18: Darney discloses a hinge assembly, which is used to connect a refrigerator body and a door body Col. 6 lines 10-11 disclose the appliance as a fridge, freezer, or other domestic appliance with a door), comprising: a first hinge shaft (pin 416), a second hinge shaft (pin 418), a first guide groove (slot 412) and a second guide groove (slot 420), during opening of the door body, the first guide groove moves relative to the first hinge shaft, and the second guide groove moves relative to the second hinge shaft (Figs. 5a to 5d), wherein the refrigerator body comprises a first side where the door body is disposed (left side in Fig. 3), and a second side disposed opposite to the first side (right side in Fig. 3), during opening of the door body, the door body moves along a direction from the first side toward the second side (due to motion of pin 418 in Figs. 5a to 5c).
With respect to claim 20: Darney Col. 6 lines 10-11 disclose a refrigeration apparatus (“a fridge, freezer, or other domestic appliance with a door”) including the hinge assembly of claim 1.

Claim(s) 1-3, 10-15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2009-097812 A (Yoneda).
With respect to claim 1: Yoneda discloses a hinge assembly, which is used to connect a refrigerator body (housing 2) and a door body (door 31 or 32), the door body comprises a front wall arranged away from the refrigerator body (Figs. 1 and 11a), the hinge assembly comprising: a second guide groove (hole 62) and a second hinge shaft (pin 52) located in the second guide groove, the second guide groove comprises an end C (in Fig. 10, upper/right end of hole 62) and an end D (in Fig. 10, lower/left end of hole 62) which are opposite arranged, when the door body is opened from a closed state (Fig. 11a) to a first angle (Fig. 11e), the second hinge shaft moves to the end D, when the second guide groove is located at the door body (second member 6 attached to door 31 as shown in Fig. 11), the end C is farther from the front wall compared to the end D (Fig. 11).
With respect to claim 2: Yoneda discloses the hinge structure used to attach both doors 31 and 32. The detailed figures show door 31, which is the left door. 
The hinge structure used to attach door 32 to the housing 2, with first member 5 at the housing 2 and second member 6 at the door 32, meets “wherein the door body (door 32) comprises a right wall arranged close to and spaced from the hinge assembly, and arranged neighboring the front wall (Yoneda Figs. 1-2), when the second guide groove is located at the door body (second member 6 attached to door 32) and the door body is in the closed state or is opened from the closed state to the first angle, the end C is farther from the right wall compared to the end D” as claimed. 
In Yoneda Fig. 11a, end C is further from the left wall of left door 31 compared to the end D. For the right door 32, the end C is further from the right wall of door 32 compared to the end D, because that is the reverse of the left door 31. 
With respect to claim 3: See Yoneda Fig. 10. 
With respect to claim 10: Yoneda discloses a first guide groove (groove 63) and a first hinge shaft (pin 53) as claimed. 
With respect to claim 11: Yoneda discloses wherein the first hinge shaft is located at one of the refrigerator body and the door body, the first guide groove is located at the other of the refrigerator body and the door body, the second hinge shaft is located at one of the refrigerator body and the door body, the second guide groove is located at the other of the refrigerator body and the door body.
With respect to claim 12: Yoneda discloses wherein the first hinge shaft and the second hinge shaft are located at a refrigerator body (first member 5 attached to housing 2), and the first guide groove and the second guide groove are located at a door body (second member 6 attached to door 31/32), the first guide groove (groove 63) comprises a sliding groove A (any portion or all of groove 63), and the end C is closer to the sliding groove A compared to the end D (in Fig. 10, the upper/right end of 62 is closer to 63 compared to the lower/left end of 62).
With respect to claim 13: Yoneda discloses wherein the door body (door 32) comprises a right wall arranged close to the hinge assembly (Figs. 1-2), the second guide groove is located at a side of the sliding groove A near the right wall. In Yoneda Fig. 11a, hole 62 is at a side of groove 63 near the left wall of left door 31. For the right door 32, hole 62 is at a side of groove 63 near the right wall of right door 32 (because right is the reverse of left). 
With respect to claim 14: Yoneda discloses wherein the sliding groove A comprises a first position (where pin 53 is located in Fig. 11a) and a second position (where pin 53 is located in Fig. 11e), when the door body is opened from the closed state (Fig. 11a) to the first angle (Fig. 11e), the first hinge shaft (pin 53) moves to the second position from the first position, and the first position is closer to the front wall compared to the second position.
With respect to claim 15: Yoneda discloses wherein the door body (right door 32) comprises a right wall arranged close to the hinge assembly (Figs. 1-2), the first position is farther from the right wall compared to the second position. In Yoneda Fig. 11a, pin 53 is further from the left wall of left door 31 compared to where pin 53 is located in Yoneda Fig. 11e. For the right door 32, the first position is farther from the right wall (of door 32) compared to the second position (because right is the reverse of left).
With respect to claim 20: Yoneda discloses a refrigeration appliance (refrigerator 1) including the hinge assembly of claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,303,059 B2 (Darney).
With respect to claim 19: Darney Figs. 3 and 5 show the claimed “front wall”. Darney Figs. 3 and 5 show the door includes “a right wall”. The claimed “a corner between the front wall and the right wall” is the right corner of the door opposite to the left corner shown in Figs. 5a to 5d. Darney Figs. 5a to 5d show that in a process of being opening from a closed state to a first angle, the left corner moves close to the refrigerator body. 
However, the hinge assembly is arranged close to the left wall of the door. This does not meet “a right wall arranged close to the hinge assembly” as claimed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to put the hinge on the right side of the door, instead of the left side as shown in Darney’s figures, because the rearrangement of the essential working parts of an invention involves only routine skill in the art. The hinge on the right side of the door provides the prior art door-opening direction shown in Darney Fig. 1.  
The hinge on the right side of the door makes obvious the claim as written. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-097812 A (Yoneda) as applied to claim 1 above, and further in view of CH 687 576 A5 (Erni).
With respect to claim 8: In Yoneda Fig. 11(a), the second hinge shaft (pin 52) appears to be at the end C. This would not meet the claimed “a distance”.
However, Erni shows it is known in the hinge art to have all hinge shafts 214/215/220 at a distance away from the ends of their guide grooves 221/222/211/212 when the door is in the closed position (Erni Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have Yoneda’s pin 52 between the extreme ends of hole 62 in the closed position, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. One would be motivated to make such a modification to preclude noise when reaching the closed position, as caused by pin 52 contacting the end of the hole 62.

Claims 1-4, 10-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0132689 A1 (Shin) in view of US 2,867,839 (Squire).
With respect to claim 1: Shin discloses a hinge assembly (hinge member 30), which is used to connect a refrigerator body (cabinet 10) and a door body (door 20), the door body comprises a front wall arranged away from the refrigerator body (Figs. 1-6), the hinge assembly comprising: a second guide groove (elongated hole 31a) and a second hinge shaft (hinge pin 35a) located in the second guide groove, the second guide groove comprises an end C (where pin 35a is located in Fig. 4) and an end D (where pin 35a is located in Figs. 5-6) which are opposite arranged, when the door body is opened from a closed state (Fig. 4) to a first angle (Fig. 5 or Fig. 6), the second hinge shaft moves to the end D.
See Shin Fig. 2. The hinge bracket 31 with the elongated holes 31a-31c is attached to the cabinet 10 via bolts 39, through holes 33, and screw holes 10b. The hinge pins 35a-35c are fixed in holes 20a in the door 20.
Shin’s hinge member 30 does not meet “and when the second guide groove is located at the door body” as claimed because holes 31a-31c are on the bracket 31 mounted to the cabinet 10.
Squire discloses a refrigerator hinge, similarly to Shin. In Squire’s invention, the pivot pins 14 and 15 extend from a bar 10 that is attached to the cabinet 11. The guideways 26 and 27 are formed in a block 20 that is mounted within a recess formed in the door proper 19. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shin’s invention according to Squire’s configuration, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. Squire shows that such a configuration is an obvious variation of Shin’s invention. 
Squire makes obvious forming Shin’s elongated holes 31a-31c in a block 20 mounted within a recess in Shin’s door 20. Squire makes obvious fixing Shin’s pins 35a-35c to the hinge bracket 31 that is attached to Shin’s cabinet 10. 
Such a configuration meets “when the second guide groove is located at the door body, the end C is farther from the front wall compared to the end D” as claimed. See Shin Fig. 4. With the elongated hole 31a formed in a block 20 mounted within the door 20, the end C (where pin 35a is located in Fig. 4) is farther from the front wall of door 20 than the end D (where pin 35a is located in Figs. 5-6). 
With respect to claim 2: Shin Figs. 1-6 show the door 20 includes “a right wall arranged close to and spaced from the hinge assembly, and arranged neighboring the front wall” as claimed. 
The block 20 being mounted in the door 20 and Shin Figs. 4-5 make obvious “when the second guide groove is located at the door body and the door body is in the closed state or is opened from the closed state to the first state, the end C is farther from the right wall compared to the end D” as claimed. 
With respect to claim 3: See Shin Fig. 4. 
With respect to claim 4: See the annotated image below, from Shin Fig. 4. 

    PNG
    media_image2.png
    724
    859
    media_image2.png
    Greyscale

With respect to claim 10: Shin discloses a first guide groove (elongated hole 35b or 35c) and a first hinge shaft (pin 35b or 35c) as claimed. 
With respect to claim 11: Shin discloses wherein the first hinge shaft is located at one of the refrigerator body and the door body, the first guide groove is located at the other of the refrigerator body and the door body, the second hinge shaft is located at one of the refrigerator body and the door body, the second guide groove is located at the other of the refrigerator body and the door body.
With respect to claim 12: The bracket 31 attached to the cabinet 10 and the block 20 attached to the door 20 meets “wherein the first hinge shaft and the second hinge shaft are located at a refrigerator body, and the first guide groove and the second guide groove are located at a door body” as claimed.
See Shin Fig. 4. The first guide groove elongated hole 35b or 35c) comprises a sliding groove A, and the end C (where pin 35a is located in Shin Fig. 4) is closer to the sliding groove A compared to the end D (where pin 35a is located in Shin Fig. 5).
With respect to claim 13: See Shin Fig. 4. The door body (door 20) comprises a right wall arranged close to the hinge assembly, the second guide groove (elongated hole 31a) is located at a side of the sliding groove A (elongated hole 31b or 31c) near the right wall.
With respect to claim 14: Shin discloses wherein the sliding groove A (elongated hole 31b or 31c) comprises a first position (where pin 35b or 35c is located in Fig. 4) and a second position (where pin 35b or 35c is located in Fig. 6), when the door body is opened from the closed state (Shin Fig. 4) to the first angle (Shin Fig. 6), the first hinge shaft moves to the second position from the first position, and the first position is closer to the front wall compared to the second position.
With respect to claim 20: Shin discloses a refrigeration apparatus (“refrigerator” @ [0029]) including the hinge assembly of claim 1. 

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,493,906 B2 (Matteau) in view of US 8,303,059 B2 (Darney).
With respect to claim 18: Matteau discloses a hinge assembly, which is used to connect a frame body (frame members 10 and 12) and a door body (door D), comprising: a first hinge shaft (one of pin 18 and pin 20), a second hinge shaft (the other of pin 18 and pin 20), a first guide groove (one of slots 32 and 34) and a second guide groove (the other of slots 32 and 34), during opening of the door body, the first guide groove moves relative to the first hinge shaft, and the second guide groove moves relative to the second hinge shaft (at least Figs. 2-4), wherein the frame body comprises a first side where the door body is disposed (left side in Figs. 2-4), and a second side disposed opposite to the first side (right side), during opening of the door body, the door body moves along a direction from the first side toward the second side (door D moves to the right in Figs. 2-4).
Matteau does not disclose “which is used to connect a refrigerator body and a door body” as claimed. Darney discloses a hinge structure that provides a similar or the same type of motion as Matteau’s hinge, but is used to connect a microwave oven and door to facilitate flush fitting the microwave oven within a rectangular compartment of near identical dimensions as the oven (Cols. 7-8). Darney Col. 6 discloses the microwave may alternatively by a fridge or freezer or other domestic appliance with a door. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Matteau’s hinge to connect a refrigerator body and a refrigerator door, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a combination because Matteau’s hinge provides door motion that facilitates mounting of an appliance within another enclosure. This is known in the art as providing a “built-in” appliance.
With respect to claim 19: Matteau Fig. 1 shows the door body (door D) comprises a front wall, a right wall arranged close to the hinge assembly, and a corner between the front wall and the right wall. 
Matteau Figs. 2-4 show that in a process of being opened from a closed state to a first angle, the corner moves close to the frame body (inwards).  
Allowable Subject Matter
Claims 5-7, 9, and 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Additionally, a terminal disclaimer to U.S. Patent No. 11,118,384 is required in order to overcome the double patenting rejections. 
Response to Arguments
The claim objections made in the previous Office action are withdrawn. A new claim objection is made above in this Office action. 
The double patenting rejections are maintained. The examiner acknowledges the applicant’s indication that a terminal disclaimer may be filed once all other issues preventing patentability have been overcome. 
The rejections under 35 U.S.C. § 112 made in the previous Office action are withdrawn.
Applicant's arguments filed regarding the prior art rejection using Darney have been fully considered but they are not persuasive.
The Applicant argues that Darney’s slot 412 and hole 414 are not located at the door as claimed. However, Darney’s slot 412 and/or hole 414 are not relied upon for the claimed “second guide groove”. Darney’s slot 420, which is on the first hinge member 406 attached to the door, is relied upon for the claimed “second guide groove”. This meets the claimed configuration.
The Applicant argues against Squire on pages 9-11, but the rejection uses Shin in view of Squire.
The Applicant argues against Yoneda Figs. 3 and 6, but the rejection uses Yoneda Fig. 11. 
The Applicant argues against Erni, but the rejection uses Yoneda in view of Erni.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637